Title: To Thomas Jefferson from John Trumbull, 26 February 1788
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London 26th Febry. 1788.

Your letter of the 20th. came to my hands this moment with the welcome news of Mrs. Church’s trunk. I shall probably find it at the Bureau de Diligence this evening. I have written from Boulogne and this an account of our suite of adventures. The moment we have any account of the Count de Moustier I will communicate to you. There is however no reason even yet for anxiety. A Ship, which left this port the middle of October, arrived in Boston after 84 days; others which saild soon after were not arriv’d the 20th. January. Allowing him therefore as slow a passage, He may be regarded as safe, even tho’ He should not be arrivd at the sailing of the English Febry. packet.
I have seen Oldham on the subject of the Tea Vase. He seems to think there will be difficulty in adapting it to your wishes; that no improvement in point of Elegance can be made without a sacrifice of convenience. He is to th[ink] of it, and I am to see him again.
The Odometer may be made at Watkins’s, Charing cross, but they are not kept ready made because the exact diameter of the wheel to which they are to be applied must be known, as this is the basis of their calculation. If you order one, you must remember this and be attentive likewise to decide the measure, whether it be French or English; that fitted to the Wheel will cost about Eight Guineas. They are likewise made to be fixed on the inside the carriage. But these are extremely liable to get out of order, and cost double that Sum.
I have order’d your Taylor to make the four pair of breeches. He wonders that you make no mention of Waistcoats. If it be an omission in your memorandum you will give your further Orders in your next. They will be finish’d immediately and you will probably receive them by Mr. Rutledge in two or three weeks.
A Chariot perfectly neat simple and elegant, if painted plain and with brass harness will cost you at one of the best Shops in Town, about 130 Guineas; with plated harness 142; if you choose any recherché in the painting or Varnish, more in proportion. It can be finished in five weeks from the receipt of the Order.
Mrs. Adams had sent you by Mr. Parker, the morning before I mention’d your commission, the ballance of her account. Smith has written and writes again today, on the subject of his, which  is according to him within a few shillings of a Ballance. But this will only give you the trouble of sending me a draft on Mr. Grand’s correspondent for the trifle I may expend for you. In my last I beg’d you to direct how much I am to pay Brown for Mr. Adams’s picture. For your’s He says you gave him ten pounds. I suppose he hopes the same for this.
I am with much respect Your gratefull friend,

Jno. Trumbull


Mr. and Mrs. West present their Compliments and beg for the trouble of forwarding this to Mr. Bar[rett?]

